DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2021.

Disposition of the Claims
	Claims 1-20 are pending. Claims 8-20 stand withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7 are rejected under 35 U.S.C. 103 as being anticipated by Tsang (US 20110249087 A1).
Regarding claim 1, Tsang teaches an augmented reality providing apparatus (Fig. 3) comprising: 
a lens (Fig. 3, shaded parts) comprising a first lens portion (302) comprising a first reflective member (318), and a second lens portion (304) comprising a second reflective member (320); and 
a display device (Fig. 3 showing front, right, back, and left portions of the display device) on one side of the lens for displaying first and second images (i.e. the front and left corresponding to the lens features), wherein the first reflective member reflects the first image at a first angle (i.e., to the front display portion, Fig. 3), and the second reflective member reflects the second image at a second angle that is different from the first angle (i.e., to the left display portion, Fig. 3).
Regarding claim 2, Tsang teaches the augmented reality providing apparatus of claim 1, wherein the lens further comprises a third lens portion (308) comprising a third reflective member (316), wherein the display device is further for displaying a third image (right display portion), and wherein the third reflective member reflects the third image at a third angle that is different from the first and second angles (i.e., to the right display portion, Fig. 3).
Regarding claim 5, Tsang teaches the augmented reality providing apparatus of claim 2, and further discloses wherein the first, second, and third reflective members are spaced apart from one another along a second direction that is a width direction of the lens (Fig. 3, e.g. spaced along the width of lens 304, i.e. the x-axis in the page).
Regarding claim 6, Tsang teaches the augmented reality providing apparatus of claim 2, and further discloses wherein the first, second, and third reflective members are inclined at different angles (in order to address the front, left, and right display sections).
Regarding claim 7, Tsang teaches the augmented reality providing apparatus of claim 2, wherein the display device comprises first, second, and third display panels for displaying the first, second, and third images, respectively (¶41-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang as applied to claim 2 above, and further in view of Maguire (US 9237338 B1).
Regarding claim 3, Tsang teaches the augmented reality providing apparatus of claim 2, but does not explicitly show wherein the first, second, and third lens portions are sequentially arranged in a first direction that is a thickness direction of the lens.
Maguire, which discloses analogous subject matters toward projecting multiple fields of view, explicitly shows sequential arrangement of lens portions in a thickness direction of the lens (Fig. 9, 172 and 180, sequentially receiving display light along the same axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Maguire and sequentially received display lights of Tsang for the purpose of reducing form factor when projecting a narrow angular view.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang as applied to claim 2 above, and further in view of Mohammed (US 20200081251 A1).
Regarding claim 4, Tsang teaches the augmented reality providing apparatus of claim 2, as well that the first and third reflective members overlap one another in a first direction that is a thickness of the lens (Fig. 3).
Tsang does not explicitly show wherein the first, second, and third reflective members overlap one another in a first direction that is a thickness direction of the lens.
Mohammed, in an analogous field of projecting different fields of view, teaches a series of overlapping reflectors (Fig. 6, 602) in a first direction that is a thickness direction of the lens (Fig. 6, lenses 634, 644, 654).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Mohammed’s overlapping reflectors with the projection of Tsang for the purpose of displaying views at different focal lengths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872